PER CURIAM.
Edgar A. Perez filed a motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, Perez alleged that he was entitled to relief under the authority of Heggs v. State, 759 So.2d 620 (Fla.2000). We affirm the trial court’s order denying relief without prejudice to any right Perez may have to file an appropriate motion for postcon-viction relief under rule 3.850 to withdraw his plea.
ALTENBERND, A.C.J., and WHATLEY and NORTHCUTT, JJ„ Concur.